Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-32 are pending.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/20/21 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application would not place a serious burden on the Examiner, citing MPEP 803, and in particular, the claims of the present invention would appear to be part of an overlapping search area.  This is not found persuasive because this application was filed under 35 U.S.C. 371 as a national stage application which is subject to a different restriction requirement standard (i.e., the unity of invention standard) than the “distinct or independent” standard used in non-provisional applications filed under 35 U.S.C. 111(a).  Hence, MPEP 803 does not apply to this national stage application.  Applicant has not provided any arguments rebutting the showing of a lack of unity as set forth in the last restriction requirement, and therefore, the restriction requirement is still deemed proper.  Furthermore, assuming arguendo that an overlapping search area exists for all of the claims/inventions, this alone does not negate the fact that a serious burden exists if all of the claims/inventions are searched and examined by the Examiner, .
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-23, 25, 30, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/21.
Information Disclosure Statement
The IDS filed 8/19/19 has been considered by the examiner.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first generation module”, “a second generation module”, and “an output module” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, and 24, 26-28, 29, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “before sending the time function protocol data unit” is confusing since it is not clear if a positive step of “sending the time function protocol data unit” is covered/required by the claim.  If so, the examiner suggests amending the claim to read, e.g., “sending the time function protocol data unit” after the limitation “sending the plurality of preamble protocol data units before sending the time function protocol data unit.”  The other independent claims (24, 29, 31) have the same problem as claim 1.
Dependent claims 2-20 and 26-28 fall in view of claims 1 and 24, respectively.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “less than 5%”, and the claim also recites “optionally less than 1%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In addition, the term “optionally” also renders the claim indefinite since it is not clear if the range “less than 1%” is required to infringe claim 7.
In claim 9, the limitation “the sequence” lacks an antecedent basis.  Also, it is not clear if the limitation “a maximum protocol data unit size” (last line) is intended to refer back to the earlier recited “a maximum protocol data unit size” in line 2 or to a different maximum protocol data unit size.

In claim 11, the limitation “the generating” lacks a clear antecedent basis, i.e., it’s not clear which of the “generating” limitations of claim 1 it refers to.  Also, the “N” is not defined and the limitation “the second node” lacks an antecedent basis.
In claim 12, the limitations “the sequence” and “the maximum protocol data unit size” lack an antecedent basis, the “N” is not defined, and the limitation “the generating” lacks a clear antecedent basis, i.e., it’s not clear which of the “generating” limitations of claim 1 it refers to.  Also, it is not clear if “generating a number of preamble protocol data units” refers back to the same limitation in claim 11 or to something else.
In claim 20, how is “a protocol data unit” related to the “preamble protocol data units” and “time function protocol data unit” recited in the previous claims from which it depends.
Regarding claim 26, it is not clear if this claim is a dependent claim or an independent claim given the limitation “apparatus according to claim 24” in line 2 since 
Claims 27-28 fall in view of claim 26.
For purposes of applying prior art, the above-identified vague and indefinite limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 13-16, 24, 26, 28, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/070901 to Ruffini et al., (“Ruffini”) in view of Risk et al., US 2007/0097264, (“Risk”).
Independent Claims
Regarding independent claim 1, Ruffini teaches the claimed limitations “A method of operating a first node of a network to provide a time function in the network, the method comprising, at the first node (Fig. 4, switch site 20): 
generating a time function protocol data unit for supporting the time function (see page 5, line 29 – page 6, line 9; the “time function protocol data unit” reads on the timing packets which are generated and transmitted by switch site 20, see in particular page 5, lines 30-31); 
generating a plurality of preamble protocol data units (see page 9, line 31 – page 10, line 16; the “plurality of preamble protocol data units” reads on the probing packets in the disclosure “probing packets in addition to the timing packets” (page 9, lines 34-35); see also, page 10, lines 13-14, “the packets are a combination of timing packets and active probing packets”; these probing packets are generated and transmitted by the switch site 20); 
sending the plurality of preamble protocol data units (see page 9, lines 34-35 which discloses that the probing packets are transmitted in addition to the timing packets); 
wherein the preamble protocol data units carry routing information to cause the preamble protocol data units to follow a same network path as the time function protocol data unit” (see Fig. 4 which shows an example path 30 followed by the probing .
Assuming arguendo that the “routing information” is not inherent in Ruffini, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini by incorporating a routing information into the probing packets since this is well known in the art to send packets from a source to a destination and such a modification would enable accurate delivery of packets from end to end within the network.
Ruffini appears to teach that “sending the plurality of preamble protocol data units” occurs before “sending the time function protocol data unit” since both probing packets and timing packets are sent by the switch site 20 and probing packets are used to select monitoring paths which may be carried out prior to detection of a problem, see page 9, lines 21-36.  The detection of a problem is done in accordance with the transmission of timing packets.  Therefore, Ruffini appears to teach that the probing packets are sent before the timing packets.
Risk teaches more explicitly these limitations in that one or more null frames (“preamble protocol data units”) are transmitted prior to transmitting a sync frame (“time function protocol data unit”), see the Abstract and paragraph no. 0027.

Regarding independent claims 24, 29, and 31, these independent claims are corresponding apparatus claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims, if any.
Regarding further independent claim 29, see Fig. 8 for a “processor” (processing arrangement 251) and “memory” (memory 252).
Regarding further independent claim 31, see Fig. 8 for a “first generation module” (processing arrangement 251), “a second generation module” (processing arrangement 251) and “an output module” (I/O 253).
Dependent Claims
Regarding claim 7, Ruffini teaches “wherein the network permits a maximum protocol data unit size” (inherent in the network shown in Fig. 4) but fails to teach “the preamble protocol data unit has a length which is less than 5% of the maximum protocol data unit size, and optionally less than 1 % of the maximum protocol data unit size” as 
However, such ranges are considered nothing more than the selection of an optimum range through routine experimentation which has been held unpatentable, see  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating such ranges since this would decrease the network signaling overhead, thereby reducing the power consumption of the nodes within the network.
Regarding claim 10, Ruffini teaches “determining when the time function protocol data unit is waiting in a queue at the node” (inherent in Ruffini since it teaches transmitting timing packets by the switch site 20 and the timing packets must inherently be placed in a queue or memory within the switch site 20 prior to transmission) and “generating the sequence of preamble protocol data units and inserting the sequence of preamble protocol data units into the transmission queue before the time function protocol data unit” (Ruffini’s probing packets appear to be transmitted before the timing packets, see the discussion above, re claim 1, and hence, the probing packets must be placed in a transmission queue before the timing packets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini by incorporating the additional teachings of Risk to settle the signal path prior to reception of the sync frame, thereby lessening or removing the effects of previously sent data on the sync frame, as suggested by Risk in the Abstract.  See also paragraph no. 0027 for an additional motivation to combine.
Regarding claim 13, Ruffini in the disclosed embodiments do not disclose “recording a timestamp of a transmission time of the time function protocol data unit; and sending the timestamp in a subsequent time function protocol data unit” as recited.  However, in Ruffini’s description of the prior art as shown in Fig. 2, Fig. 2 teaches “recording a timestamp of a transmission time of the time function protocol data unit; (timestamp t1) and sending the timestamp in a subsequent time function protocol data unit” (follow-up message 113 includes timestamp t1) as recited.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the 
Regarding claim 14, Ruffini in the disclosed embodiments does not explicitly teach the limitations of claim 14.  However, in Fig. 2 of Ruffini which discloses prior art, Fig. 2 teaches “wherein the time function protocol data unit carries an event message of a synchronisation protocol using a two-way exchange of messages” (see page 1, lines 29-31 of applicant’s specification which discloses a Sync message 111) as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Fig. 2 of Ruffini in order to accurately synchronize the clocks of the master node with the slave node by using a two-way PTP message exchange as is well known in the art, see page 1, line 29 – page 2, line 14 of applicant’s specification.
Regarding claim 15, see page 4, line 20.
Regarding claim 16, see page 4, line 20 and page 1, lines 29-31.
Regarding claim 26, Ruffini teaches in Fig. 4 “a first node comprising apparatus according to claim 24 and a first clock (switch site 20 having master clock 22);Attorney's Docket No. 0111-362/P51803US1 
U.S. Application No. Not Yet AssignedPage 11a second node comprising a second clock (base station 10 having a slave clock); 

wherein the second node is configured to: 
receive the time function protocol data unit; 
use the time function protocol data unit to determine a time offset between a clock at the second node and a clock at the first node; 
synchronise the second clock with the first clock” (see page 5, line 28 – page 6, line 9 for each of the functions of receive, use, and synchronize associated with the base station 10 or “second node”) as recited.
Regarding claim 28, see Fig. 4.
Claims 2-6, 17-18, 20, 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini in view of Risk as applied to claim 1 above, and further in view of Hirota, US 2014/0064297, (“Hirota”).
Regarding claims 2 and 3, Ruffini teaches that the probing packes (“preamble PDU”) and the timing packets (“time function PDU”) are forwarded by an intermediate node 4 as shown in Fig. 4.  Ruffini does not teach that the time function PDU or the preamble PDU “carries information” which dictates the order of forwarding as recited in claims 2 and 3, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 4, Ruffini teaches preamble PDUs and time function PDU but fails to teach the “priority” limitations of each PDU as recited.
Hirota teaches forwarding priority packets over non-priority packets based on referencing the priority or service type information in the header of the priority packet. The priority packet may be a synchronization message, see paragraph nos. 0065 and 0067.  The priority packets are analogous to the time function PDU and the non-priority packets are analogous to the preamble PDUs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 6, Ruffini does not teach but Hirota teaches “wherein a priority level of the time function protocol data unit and a priority level of the preamble protocol data unit are higher than a priority level of other data traffic in the network” (see paragraph no. 0065, “The priority packet is a packet that is transmitted on a priority basis over the non-priority packets 72 and includes any of the aforementioned synchronization messages.  The non-priority packet 72 is a packet that is transmitted … base transceiver stations 4”; see Fig. 4 for the different types of synchronization messages which includes a time function PDU (sync message) and a preamble PDU (any one of the other messages shown in Fig. 4); the “other data traffic” reads on the non-priority packets) as recited.

Regarding claims 17 and 27, Ruffini teaches “at an intermediate node along the network path: receiving the plurality of preamble protocol data units and storing the plurality of preamble protocol data units in a second queue (see Fig. 4, node 4 for an “intermediate node” along the network path 30; node 4 has an inherent “second queue” for storing the probing packets prior to transmission to the base station 10); receiving the time function protocol data unit and storing the time function protocol data unit in a first queue (see Fig. 4, node 4 receives the timing packet and stores it in an inherent “first queue” prior to transmission to the base station 10), wherein the plurality of preamble protocol data units are received before the time function protocol data unit” (since the probing packets are transmitted before the timing packet by the switch site 20, supra, the probing packets are received before the timing packet at the node 4 – note that Risk also teaches this feature more explicitly, supra) as recited in claim 17 and similarly recited in claim 27.
Ruffini does not teach the recited “priority levels” associated with the queues and “controlling a time order of forwarding queued protocol data units based on the priority levels of the queues” as recited in claim 17 and similarly recited in claim 27.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 18, Ruffini and Risk do not teach but Hirota teaches “wherein the controlling a time order of forwarding comprises forwarding the queued time function protocol data unit before forwarding any remaining queued preamble protocol data units” (see paragraph no. 0065 which teaches that “The priority packet 71 is a packet that is transmitted on a priority basis over the non-priority packet 72”; the priority packet 71 or synchronization message is analogous to the “time function protocol data unit” and the non-priority packet 72 is analogous to the “preamble protocol data units”).

Regarding claim 20, Ruffini and Risk do not teach but Hirota teaches “wherein the intermediate node allocates a protocol data unit to a queue according to at least one of: priority information carried by the protocol data unit (see paragraph no. 0067, “For example, the writer 62 may determine a priority of the packet by referencing the service type information included in the IP header”); an indicator of a message type.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini and Risk as applied to claim 1 above, and further in view of Adhikari, US 2005/0044211, (“Adhikari”).
Ruffini and Risk do not teach but Adhikari teaches “wherein the preamble protocol data unit has a length which is a minimum protocol data unit size permitted in the network” (see paragraph no. 0059, “the size of beacon packets is dictated … by the minimum data packet size allowed by a network protocol”).
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini and Risk as applied to claim 1 above, and further in view of Webb, III, US 2012/0207178, (“Webb”).
Ruffini teaches “wherein the network supports a maximum protocol data unit size” (Ruffini’s network inherently supports a maximum PDU size) but fails to teach “a combined length of the sequence of preamble protocol data units is equal to, or longer than, a maximum protocol data unit size allowed in the network.”
Webb teaches that a network may allow for variable packet sizes from a minimum packet size to a maximum packet size, see paragraph no. 0056.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Webb to allow the network to use variable packet sizes, as suggested by Webb in paragraph no. 0056.  Furthermore, this modification would prevent packet sizes from exceeding the network’s maximum PDU size thereby ensuring efficient and reliable communication among the nodes in the network.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini and Risk as applied to claim 1 above, and further in view of Polland, US 2016/0142291, (“Polland”).
Ruffini teaches “wherein the time function protocol data unit is destined for a second node” (Fig. 4, “second node” reads on base station 10) but fails to teach “generating a number of preamble protocol data units based on a number N of intermediate nodes to be traversed between the first node and the second node”.  Ruffini teaches generating a number of preamble protocol data units or probing packets and intermediate nodes or nodes 4 between the switch site 20 and base station 10 but does not teach generating the number of preamble PDUs based on the number of intermediate nodes.
Polland teaches generating a number of M packets based on M intermediate nodes in a path between a source and a destination node, see paragraph no. 0022.  In other words, the number of packets (M) is a function of the number of intermediate nodes (M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Polland to ensure that a sufficient number of probing packets are transmitted over the intermediate nodes by having the number of probing packets as a .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini, Risk, and Polland as applied to claim 11 above, and further in view of Webb.
Ruffuni, Risk, and Polland do not teach but Webb teaches “generating a number of preamble protocol data units such that a combined length of the sequence of preamble protocol data units is equal to, or greater than, a length of N times the maximum protocol data unit size allowed in the network”
Webb teaches that a network may allow for variable packet sizes from a minimum packet size to a maximum packet size, see paragraph no. 0056.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Polland by incorporating the teachings of Webb to allow the network to use variable packet sizes, as suggested by Webb in paragraph no. 0056.  Furthermore, this modification would prevent packet sizes from exceeding the network’s maximum PDU size thereby ensuring efficient and reliable communication among the nodes in the network.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Ruffini is the closest prior art of record.  While it teaches/suggests that a time PDU or timing packet is forwarded before forwarding preamble PDUs or probing packets by an intermediate node 4, it does not teach or suggest that this is done in combination with “forwarding the queued preamble protocol data units before forwarding the queued data traffic protocol data unit” in combination with the “receiving” and “storing” limitations as recited in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See paragraph nos. 0027 and 0033 of Irvine (US 2012/0195253) which disclose that the transfer or forwarding of synchronization packets has the highest priority in a network.  The synchronization packets are analogous to the claimed “time function protocol data unit.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414